Citation Nr: 1217146	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's partial complex and secondary seizure disorder, currently evaluated as 80 percent disabling.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from August 1996 to September 2004.  The Veteran was discharged from the Temporary Duty Retirement List (TDRL) in February 2008.  

In December 2007, the San Diego, California, Regional Office (RO) proposed to reduce the evaluation of the Veteran's partial complex and secondary seizure disorder from 80 to 20 percent.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO decision which implemented the proposed reduction as of August 1, 2008.  In July 2011, the Board restored an 80percent evaluation for the Veteran's partial complex and secondary seizure disorder and remanded the issue of the Veteran's entitlement to an evaluation in excess of 80 percent for his seizure disorder to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In June 2008, the Veteran submitted an informal claim of entitlement to an increased evaluation for his post-seizure headaches.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue referred to the RO for appropriate action.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In its July 2011 Remand instructions, the Board directed that:  

2.  After securing any necessary release(s) and with the assistance of the Veteran as needed, obtain all VA, private or other government health care records not previously secured that relate to treatment for his seizure disorder disability since 2009.  In particular all VA treatment records from May 2009 onward must be obtained and associated with the claims file.  

In July 2011, the AMC erroneously informed the Veteran that it was "working on your claim for an evaluation in excess of 20 percent for seizure disability" and requested that the Veteran provide information as to treatment of his seizure disorder.  In two fully executed August 2011 Authorization and Consent to Release Information to the VA (VA Form 21-4142), the Veteran authorized VA to obtain records of his treatment at both VA facilities and at "St. Joseph Hospital, Orange, California."  In November 2011, the AMC again erroneously informed the Veteran that it was "working on your claim for an evaluation in excess of 20 percent for seizure disability" and requested that the Veteran "please provide the complete mailing address for St. Joseph Hospital in Orange, California."  The Veteran apparently did not respond to the request and no further action was taken on the Veteran's August 2011 VA Form 21-4142.  In a March 2012 supplemental statement of the case (SSOC) issued to the Veteran, the AMC erroneously stated that:

On July 27, 2011, and November 22, 2011, we sent you a development letter asking you to submit additional evidence to support your appeal for an increased evaluation for your service-connected seizure disorder.  As of this date, you have not responded to this request for evidence.  

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim, including making reasonable efforts to obtain all potentially relevant records that the Veteran adequately identifies and authorizes the Secretary to obtain.  See 38 U.S.C. § 5103A(a)(1), (b)(1); Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed. Cir. 2009).  The Board notes that the mailing address of St. Joseph Hospital in Orange, California, is readily available on the Internet.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected seizure disorder after 2005, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Contact St. Joseph Hospital in Orange, California and request that it forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

3.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after November 2011.  
4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  

